                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BOARD OF TRUSTEES OF THE EMPLOYEE CASE NO. C19-1924-JCC
      PAINTERS’ TRUST et al.,
10
                                        MINUTE ORDER
11                     Plaintiffs,
           v.
12
      ALASKA GLAZING, INC., an Alaska
13    corporation, d/b/a FAÇADE TECH, et al.,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the
19   deadline for Defendants to file and serve their answer to Plaintiffs’ complaint (Dkt. No. 11). The
20   Court hereby GRANTS the motion and ORDERS that Defendants must file and serve their
21   answer to Plaintiffs’ complaint by July 15, 2020.
22          DATED this 26th day of December 2019.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C19-1924-JCC
     PAGE - 1
